387 U.S. 571 (1967)
CLARK
v.
ALABAMA.
No. 1579, Misc.
Supreme Court of United States.
Decided June 5, 1967.
APPEAL FROM THE SUPREME COURT OF ALABAMA.
Petitioner pro se.
MacDonald Gallion, Attorney General of Alabama, John G. Bookout, Chief Assistant Attorney General, and Robert F. Miller, Assistant Attorney General, for respondent.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.